UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4037


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARIO CLOTINHO GOMES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:11-cr-00084-MR-DLH-1)


Submitted:   February 27, 2015            Decided:   March 16, 2015


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew B. Banzhoff, DEVEREUX & BANZHOFF, Asheville, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, Richard Lee Edwards, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A   jury   convicted      Mario   Clotinho       Gomes   of    conspiracy     to

commit wire fraud, in violation of 18 U.S.C. § 1349 (2012), and

two counts of wire fraud, in violation of 18 U.S.C. §§ 2, 1343

(2012).         The   district     court       sentenced     him     to    52   months’

imprisonment, to be followed by three years’ supervised release,

and ordered him to pay restitution, jointly and severally with

two coconspirators, in the amount of $878,000 to the victim of

the offenses, Arthur Williams.                 On appeal, Gomes asserts that

the evidence was insufficient, that he had a right to have the

jury determine the amount of loss, and that the district court

erred in imposing restitution.             We affirm.

       We review de novo the district court’s denial of a Fed. R.

Crim. P. 29 motion.            United States v. Howard, 773 F.3d 519, 525

(4th Cir. 2014).           We will sustain the jury’s verdict “if there

is substantial evidence, taking the view most favorable to the

Government, to support it.”              Glasser v. United States, 315 U.S.

60, 80 (1942); see United States v. Wynn, 684 F.3d 473, 477-78

(4th    Cir.    2012)     (discussing    elements       of   wire    fraud);    United

States v. Moussaoui, 591 F.3d 263, 296 (4th Cir. 2010) (setting

forth      elements       of   conspiracy).        “Substantial           evidence   is

evidence       that   a    reasonable    finder    of    fact      could    accept   as

adequate and sufficient to support a conclusion of a defendant’s



                                           2
guilt    beyond    a   reasonable         doubt.”        Howard,      773    F.3d     at   525

(internal quotation marks omitted).

      Gomes argues that there was insufficient evidence that he

knowingly misrepresented the accuracy of the invoices through

which the fraud was accomplished because there was no evidence

he    knew   that      the    invoices       were        fraudulent.          However,       a

coconspirator        testified      that     Gomes        knew    the       invoices       were

fraudulent.       See United States v. Wilson, 115 F.3d 1185, 1189-90

(4th Cir. 1997) (noting that uncorroborated testimony of single

witness, even if witness is accomplice or codefendant, may be

sufficient     evidence        of        guilt).     Moreover,        other         testimony

disclosed    that      some   of    the     work    billed       on   the    invoices      was

actually performed at Gomes’ home.

      Gomes also argues that there was insufficient evidence that

his     misrepresentations          to     Williams’       business         were     material

because the company did not pay the fraudulent invoices based on

his approval alone, but also had the invoices verified by a

consultant.       However, the evidence demonstrated that Williams’

business     would     not    have       made      the    payments      had        Gomes    not

indicated that they were proper.                     See Wynn, 684 F.3d at 479.

Because Gomes’ misrepresentations did, in fact, influence the

payment of the fraudulent invoices, despite the additional level

of review, we conclude that those statements were material.                                See



                                             3
id.     Thus, the district court did not err in denying Gomes’ Rule

29 motion.

      Next, Gomes argues that the district court violated his

Sixth Amendment right to a jury trial by judicially finding the

loss amount rather than by submitting this question to the jury.

We conclude that the district court did not plainly err in this

regard.       See Henderson v. United States, 133 S. Ct. 1121, 1126-

27    (2013)    (discussing       standard      of    review).       It      is    well

established that “[s]entencing judges may find facts relevant to

determining      a   Guidelines     range       by    a   preponderance       of       the

evidence, so long as th[e] Guidelines sentence is treated as

advisory and falls within the statutory maximum authorized by

the jury’s verdict.”           United States v. Benkahla, 530 F.3d 300,

312 (4th Cir. 2008).           Contrary to Gomes’ contentions, this rule

did not change after the Supreme Court’s decision in Alleyne v.

United States, 133 S. Ct. 2151, 2163 (2013).                    See United States

v. Valdez, 739 F.3d 1052, 1054 (7th Cir. 2014), cert. denied,

134 S. Ct. 2314 (2014).

      Finally,       Gomes      asserts        that       the     district         court

miscalculated the amount of restitution by including losses due

to invoices that were submitted while Gomes was on vacation or

after    he    was   terminated    from       his    employment    with   Williams’

company, and by making Gomes jointly and severally liable for

these     amounts     rather     than   attributing         them    solely        to    a

                                          4
coconspirator.      The Mandatory Victims Restitution Act of 1996

requires the district court to order restitution for all losses

that result from a criminal scheme or conspiracy.                               18 U.S.C.

§ 3663A(a)(1), (c)(1) (2012).                “[E]ach member of a conspiracy

[who] in turn causes property loss to a victim is responsible

for the loss caused by the offense, not merely for the losses

caused by a particular conspirator’s overt acts.”                         United States

v.   Seignious,   757     F.3d      155,     161     (4th      Cir.    2014)    (internal

quotation marks omitted).

       Contrary to Gomes’ contention, Gomes’ inability to continue

helping the conspiracy after he was terminated did not end the

conspiracy.     United States v. Allmendinger, 706 F.3d 330, 341-42

(4th Cir. 2013), cert. denied, 133 S. Ct. 2747 (2013).                                  This

conspiracy    directly    caused       all      of   Williams’        losses     from   the

fraudulent    invoices.        To    the     extent       Gomes      contends    that    the

district court procedurally erred by not considering whether to

apportion the loss solely to a coconspirator under 18 U.S.C.

§ 3664(h)    (2012),    we    see    no    defect         in   the    district    court’s

analysis.     Cf. United States v. Rivera-Santana, 668 F.3d 95, 105

(4th Cir. 2012) (noting that requirement that district court

consider all 18 U.S.C. § 3553(a) (2012) factors does not require

that   it    explicitly      discuss       each      of    them).        Therefore,      we

conclude that the district court did not abuse its discretion in



                                            5
crafting the restitution order.          See United States v. Catone, 769

F.3d 866, 875 (4th Cir. 2014) (stating standard of review).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the   materials

before   this   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     6